DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant's arguments filed 5/17/2021 have been fully considered but they are not persuasive. Applicant amended the independent claim with added limitations and are rejected under new grounds of rejection with a newly found prior art.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1, 3-4, 8-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savinell et al (US 20140227574 A1) in view of Li et al (US 20120077067 A1) and Guo et al (US 20070092773 A1).
Regarding claim 1, Savinell discloses a redox flow cell comprises a first half-cell comprising a first electrolyte providing a source of Fe2+ ions and an electrode disposed within the first half-cell; a second half-cell comprising a second electrolyte providing a source of Fe2+ and Fe3+ ions and an electrode disposed within the second half-cell; and a separator (ion exchange membrane) between the first and second half-cells. Savinell teaches that the use of an ion selective membrane may be employed to prevent crossover of ferric ion that could attach the iron deposit and lower the columbic efficiency.  [Abstract; Fig. 1; paragraph 0041, 0053]. Savinell remains silent about a Fe/V battery system. However, Li discloses a Fe/V battery system comprising a redox flow battery having a supporting solution that includes an anolyte having V2+ and V3+ in the supporting solution, a catholyte having Fe2+ and Fe3+ in the supporting solution, and a membrane separating the anolyte and the catholyte [Abstract; paragraph 0009-0014, 0013]. 
Savinell remains silent about the material and construction of the membrane. However, Guo discloses an ion exchange membrane comprising sulfonated poly (ether 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of utilizing Fe/V battery system because it is less aggressive that promotes less expensive oxidation-resistant membranes and the system operates at cell temperatures between -20 oC and 50 oC, therefore, excludes a heat management device actively regulating the cell temperature. Also, to avail the teachings of utilizing a membrane with polydimethylsiloxane layers on PEEK base layer in order to have excellent organic solvent resistance, heat resistance, and organic vapor resistance.
Regarding claim 3, Savinell teaches that the concentration of the salt providing the Fe2+ ions (e.g., FeCl2) may be from about 0.01 M to about 5 M, about 0.05 M to about 2.5 M, even about 0.1 M to about 1 M [paragraph 0047].
Regarding claim 4, Savinell teaches that the first electrolyte has a pH is about 1 to 1.8 [paragraph 0021, 0052; claim 12].
Regarding claim 8, Savinell teaches that the flow battery further comprises a first electrolyte reservoir fluidly connected to the first half-cell such that the first electrolyte is circulated between the first electrolyte reservoir and the first half-cell; and a second electrolyte reservoir fluidly connected to the second half-cell such that the second 
Regarding claim 9, Savinell teaches that the flow battery provides an electric potential of about 1.2 V [paragraph 0033].
Regarding claim 10, Savinell discloses an ion exchange membrane for a redox battery provided between the first and second half-cells. Savinell teaches that the use of an ion selective membrane may be employed to prevent crossover of ferric ion that could attach the iron deposit and lower the columbic efficiency [Abstract; Fig. 1; paragraph 0041, 0053]. Savinell remains silent about the material and construction of the membrane. However, Guo discloses an ion exchange membrane comprising sulfonated poly (ether ether ketone) (PEEK) [Fig. 1, paragraph 0033, 0049]. Guo further teaches that the ion exchange membrane can be a composite or hybrid structure that comprises a porous membrane and an active layer formed on the porous membrane and the active layer is made of a material having a pervaporation capability such as polydimethylsiloxane. This class of membrane exhibits excellent organic solvent resistance, heat resistance, and organic vapor resistance [paragraph 0051]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of utilizing a membrane with polydimethylsiloxane layers on PEEK base layer in order to have excellent organic solvent resistance, heat resistance, and organic vapor resistance.
Regarding claim 12, since Savinell/Li/Guo teaches an ion exchange membrane, it is noted that it is capable of allowing permeation of protons and hydroxide ions.

s 6-7 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savinell et al (US 20140227574 A1) in view of Li et al (US 20120077067 A1) and Guo et al (US 20070092773 A1) as applied in claim 1 and further in view of Wainright et al (US 20190067725 A1).
Regarding claims 6-7, Savinell teaches an iron based redox flow cell (Fe2+/ Fe3+). Li teaches Fe/V battery system Li remains silent about V+3 concentration and pH level. However, Wainright teaches that redox flow battery can have electrolyte with various charge states of iron (Fe2+/ Fe3+) or vanadium (e.g., V2+, V3+, V4+, V5+, etc.) and other multi-valent (i.e., other ionic species, beyond iron and/or vanadium, exhibiting several different states of valence) and/or cationic species (e.g., K+, Na+, H+, etc.) [paragraph 0015]. And the concentration of the electrolyte may be from 1M to 2M [paragraph 0102]. And the pH of the electrolyte can be less than 3.0, more preferably less than 2.0, and most preferably less than 1.5 [paragraph 0033, 0062]. Therefore, the claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
Regarding claims 13-14, Wainright teaches ion exchange membranes for flow batteries wherein on the base layer comprises pores and hydrogel is impregnated in the pores which creates a layer of hydrogel deposited on at least one side of the substrate at a thickness of 0.1 to 25 micrometers [paragraph 0035-0042].  Wainright teaches that the thickness of the membrane can be 1 to 1000 micron [paragraph 0047-0055, 0082].

11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savinell et al (US 20140227574 A1) in view of Li et al (US 20120077067 A1) and Guo et al (US 20070092773 A1) as applied in claim 10 and further in view of Pan et al (US 20080221325 A1).
Regarding claim 11, Savinell/Li/Guo remains silent about the degree of sulfonation of the sulfonated poly (ether ether ketone). However, Pan teaches an ion exchange membrane comprising sulfonated poly (ether ether ketone) wherein the degree of sulfonation of the material is in the range of 45% and 75% in order to improve heat tolerance, electrochemical stability, flexibility and conductivity [paragraph 0015-0017, 0045-0046]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of degree of sulfonation of the sulfonated poly (ether ether ketone) in order to improve heat tolerance, electrochemical stability, flexibility and conductivity of the material.
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MUHAMMAD S SIDDIQUEE/Primary Examiner, Art Unit 1723